DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 31-34, 36 and 48-50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,089,262 in view of McNelley et al, U.S. Patent No. 6,710,797 (hereinafter McNelley).
	Regarding claim 31, claim 1 of the patent discloses an apparatus comprising:
an assembly comprising:
a beam splitter having a front surface and a rear surface,
a video sensor and an optical lens mounted at a location that faces the rear surface of the beam splitter, the optical lens having an optical axis extending from the video sensor through the beam splitter, and
a video display at a location that faces the front surface of the beam splitter.

Claim 1 of the patent does not teach a base comprising one or more speakers and a stand connecting the assembly to the base. All the same, McNelley discloses a base (from Figure 36, see 218) comprising one or more speakers and a stand (from Figure 36, see 224) connecting the assembly to the base. Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 1 of the patent with a base comprising one or more speakers and a stand connecting the assembly to the base as taught by McNelley. This modification would have improved the system’s convenience by allowing for use on a common desk as suggested by McNelley. 

Further regarding claim 31, the combination of claim 1 of the patent and McNelley does not explicitly teach that the assembly is mounted to the stand via the housing containing the video sensor and the optical lens. However, the rearrangement of parts has been held to be obvious per MPEP 2144.04 VI C. Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of claim 1 of the patent and McNelley wherein the assembly is mounted to the stand (from Figure 36, see 224) via the housing (from Figure 36, see 208) containing the video sensor and the optical lens. This modification would have improved the system’s flexibility by allowing the stand to be connected to different components. 


Regarding claim 32, the claims of the patent as modified by McNelley disclose the claimed features.

Regarding claim 33, the claims of the patent as modified by McNelley disclose the claimed features.

Regarding claim 34, the claims of the patent as modified by McNelley disclose the claimed features.

Regarding claim 36, the claims of the patent as modified by McNelley disclose the claimed features.

Claim 48 is anticipated by claim 1 of the patent.
Claim 49 is anticipated by claim 2 of the patent.
Claim 50 is anticipated by claim 3 of the patent.

3.	Claim 35 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,089,262 combined with McNelley in further view of Reed, U.S. Patent Application Publication No. 2022/0057078 (hereinafter Reed).
	Regarding claim 35, the combination of the claims of the patent and McNelley does not teach that the stand is integrated with the base as a continuous component. All the same, Reed discloses that the stand is integrated with the base as a continuous component (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of the claims of the patent and McNelley wherein the stand is integrated with the base as a continuous component as taught by Reed. This modification would have improved the system’s convenience by providing for a compact apparatus as suggested by Reed. 

4.	Claim 37 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,089,262 combined with McNelley in further view of Schaak, U.S. Patent Application Publication No. 2006/0209530 (hereinafter Schaak).
	Regarding claim 37, the combination of the claims of the patent and McNelley does not teach that the stand houses one or more cables extending between the base and the assembly. All the same, Schaak discloses that the stand houses one or more cables extending between the base and the assembly (see paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of the claims of the patent and McNelley wherein the stand houses one or more cables extending between the base and the assembly as taught by Schaak. This modification would have improved the system’s convenience by reducing unnecessary clutter as suggested by Schaak.

5.	Claims 38-47 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,089,262 combined with McNelley in further view of Lin et al, U.S. Patent Application Publication No. 2013/0329431 (hereinafter Lin).
Regarding claim 38, the combination of the claims of the patent and McNelley does not clearly teach that the base further comprises one or more control elements for controlling one or more functions of the assembly. All the same, Lin discloses that the base further comprises one or more control elements for controlling one or more functions of the assembly (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of the claims of the patent and McNelley wherein the base further comprises one or more control elements for controlling one or more functions of the assembly as taught by Lin. This modification would have improved the system’s convenience by improving provisional difference as suggested by Lin.

Regarding claim 39, the combination of the claims of the patent and McNelley as modified by Lin discloses the claimed feature.

Regarding claim 40, the combination of the claims of the patent and McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 41, the combination of the claims of the patent and McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 42, the combination of the claims of the patent and McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 43, the combination of the claims of the patent and McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 44, the combination of the claims of the patent and McNelley does not teach that the base further comprises one or more signal ports. All the same, Lin discloses that the base further comprises one or more signal ports (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of the claims of the patent and McNelley wherein the base further comprises one or more signal ports as taught by Lin. This modification would have improved the system’s convenience by improving provisional difference as suggested by Lin.

Regarding claim 45, the combination of the claims of the patent and McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 46, the combination of the claims of the patent and McNelley does not teach that the base further comprises one or more cable connection points. All the same, Lin discloses that the base further comprises one or more cable connection points (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of the claims of the patent and McNelley wherein the base further comprises one or more cable connection points as taught by Lin. This modification would have improved the system’s convenience by improving provisional difference as suggested by Lin.

Regarding claim 47, the combination of the claims of the patent and McNelley as modified by Lin discloses the claimed feature. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 31-34, 36 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over McNelley.
	Regarding claim 31, McNelley discloses an apparatus comprising:
an assembly comprising:
a beam splitter having a front surface and a rear surface (from column 20, see beamsplitter),
a video sensor and an optical lens mounted within a housing that faces the rear surface of the beam splitter, the optical lens having an optical axis extending from the video sensor through the beam splitter (from Figure 36, see 212), and
a video display at a location that faces the front surface of the beam splitter (from Figure 36, see 2);
a base comprising one or more speakers (from Figure 36, see 218); and
a stand connecting the assembly to the base (from Figure 36, see 224). 

Further regarding claim 31, McNelley does not explicitly teach that the assembly is mounted to the stand via the housing containing the video sensor and the optical lens. However, the rearrangement of parts has been held to be obvious per MPEP 2144.04 VI C. Therefore, it would have been obvious to one of ordinary skill in the art to modify McNelley wherein the assembly is mounted to the stand (from Figure 36, see 224) via the housing (from Figure 36, see 208) containing the video sensor and the optical lens. This modification would have improved the system’s flexibility by allowing the stand to be connected to different components. 

Regarding claim 32, see Figure 36.
Regarding claim 33, see Figure 36.
Regarding claim 34, see Figure 36.

Regarding claim 36, see Figure 36.

Regarding claim 48, see Figure 43.
Regarding claim 49, see Figure 43.
Regarding claim 50, see Figure 33.

8.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over McNelley in view of Reed.
	Regarding claim 35, McNelley does not teach that the stand is integrated with the base as a continuous component. All the same, Reed discloses that the stand is integrated with the base as a continuous component (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify McNelley wherein the stand is integrated with the base as a continuous component as taught by Reed. This modification would have improved the system’s convenience by providing for a compact apparatus as suggested by Reed. 

9.	Claims 38-47 are rejected under 35 U.S.C. 103 as being unpatentable over McNelley in view of Lin.
Regarding claim 38, McNelley does not clearly teach that the base further comprises one or more control elements for controlling one or more functions of the assembly. All the same, Lin discloses that the base further comprises one or more control elements for controlling one or more functions of the assembly (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify McNelley wherein the base further comprises one or more control elements for controlling one or more functions of the assembly as taught by Lin. This modification would have improved the system’s convenience by improving provisional difference as suggested by Lin.

Regarding claim 39, McNelley as modified by Lin discloses the claimed feature.

Regarding claim 40, McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 41, McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 42, McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 43, McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 44, McNelley does not teach that the base further comprises one or more signal ports. All the same, Lin discloses that the base further comprises one or more signal ports (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify McNelley wherein the base further comprises one or more signal ports as taught by Lin. This modification would have improved the system’s convenience by improving provisional difference as suggested by Lin.

Regarding claim 45, McNelley as modified by Lin discloses the claimed feature. 

Regarding claim 46, McNelley does not teach that the base further comprises one or more cable connection points. All the same, Lin discloses that the base further comprises one or more cable connection points (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify McNelley wherein the base further comprises one or more cable connection points as taught by Lin. This modification would have improved the system’s convenience by improving provisional difference as suggested by Lin.

Regarding claim 47, McNelley as modified by Lin discloses the claimed feature. 

10.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over McNelley in view of Schaak.
	Regarding claim 37, McNelley does not teach that the stand houses one or more cables extending between the base and the assembly. All the same, Schaak discloses that the stand houses one or more cables extending between the base and the assembly (see paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art to modify McNelley wherein the stand houses one or more cables extending between the base and the assembly as taught by Schaak. This modification would have improved the system’s convenience by reducing unnecessary clutter as suggested by Schaak.

Allowable Subject Matter
11.	Claims 51-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection.

Conclusion 
13.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 31, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652